NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       OCT 27 2020
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

HONGXIA GUO,                                     No.   17-72299

                Petitioner,                      Agency No. A205-773-489

 v.
                                                 MEMORANDUM*
WILLIAM P. BARR, Attorney General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted October 21, 2020**
                                  Honolulu, Hawaii

Before: WALLACE, BEA, and BENNETT, Circuit Judges.

      Hongxia Guo, a native and citizen of the People’s Republic of China, seeks

review of a decision by the Board of Immigration Appeals (BIA) that dismissed

her appeal from an Immigration Judge’s (IJ) denial of her application for asylum.

Here, Guo’s claim is based on the allegation that she was forced to undergo an



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
abortion in 2012 because Chinese government authorities determined she had

violated family planning policy when she became pregnant with her second child

while unmarried. The IJ denied this claim due to an adverse credibility

determination, which the BIA adopted. We have jurisdiction under 8 U.S.C. §

1252 and deny the petition.

      In making an adverse credibility determination, an IJ must consider “the

totality of the circumstances.” 8 U.S.C. § 1158(b)(1)(B)(iii). The BIA reviews

that determination under the clearly erroneous standard. 8 C.F.R. 1003.1(d)(3)(i).

We review the BIA’s decision for substantial evidence, and findings “are

conclusive unless any reasonable adjudicator would be compelled to conclude to

the contrary.” Yali Wang v. Sessions, 861 F.3d 1003, 1007 (9th Cir. 2017)

(quoting 8 U.S.C. § 1252(b)(4)(B)). In this case, the BIA explained its reasoning

with “sufficient particularity and clarity,” while also relying on the IJ’s opinion “as

a statement of reasons.” Tekle v. Mukasey, 533 F.3d 1044, 1051 (9th Cir. 2008)

(citations omitted). We therefore review “the reasons explicitly identified by the

BIA, and then examine the reasoning articulated in the IJ’s oral decision in support

of those reasons.” Id. In other words, “we do not review those parts of the IJ’s

adverse credibility finding that the BIA did not identify as ‘most significant’ and




                                           2
did not otherwise mention.”1 Id.

      Here, the BIA focused on five of the IJ’s adverse credibility findings in

affirming the adverse credibility determination. First, regarding Guo’s marriage:

In her asylum application, Guo reported that she got married in 1991 and was later

widowed. However, in a supplemental statement filed two years later, she

admitted that she and her late husband had never legally married because she had

been too young. Her testimony was also inconsistent as to whether her parents had

attended the wedding banquet.

      Second, regarding Guo’s household registration certificate: Guo claims to be

a widow, but the certificate states that she is divorced. Guo explained that her

father had bribed an official to change her household registration status so that her

son, born of her informal marriage, would not suffer the stigma of illegitimacy.

Neither the IJ nor the BIA was persuaded by this testimony, especially without a

rational explanation as to why Guo could not have changed the certificate to reflect

her status as “widowed,” as claimed, rather than “divorced.” Third, a letter written

by Guo’s father undermined the credibility of Guo’s testimony, due to the letter’s

failure to make any mention of the forced abortion and Guo’s failure to

persuasively justify the omission.


1
 For example, the BIA dismissed certain of the IJ’s findings as “speculative, such
as those concerning why the respondent did not move when her adolescent son was
being taunted by his peers.”

                                          3
      Fourth, the IJ and the BIA were both unconvinced by Guo’s testimony that

she could not obtain a death certificate for her husband because she had not been

legally married to him. Her son qualified as her husband’s immediate relative and

could have obtained the death certificate for her. Fifth, Guo’s testimony that she

had visited a doctor for mental health issues only once was contradicted by the

documentary evidence.

      The BIA concluded that the IJ “properly” gave “limited weight” to Guo’s

additional documentary evidence from the Chinese government. See Yali Wang,
861 F.3d at 1007–08 (“[T]he IJ has no obligation to determine whether the

documents submitted by petitioner are forgeries; rather, the petitioner has the

burden to satisfy the trier of fact by offering credible and persuasive evidence.”).

Both the State Department’s country conditions report and Guo indicated the

prevalence of fraud and corruption in the issuance of such documents in China.

Indeed, Guo admitted to having bribed a government official to obtain a false

document before.

      Substantial evidence supports the BIA’s dismissal of Guo’s appeal from the

IJ’s adverse credibility determination, because—at a minimum—we are not

“compelled” by the evidence “to conclude to the contrary.” 8 U.S.C.

§ 1252(b)(4)(B). Guo is correct that an IJ may not base her adverse credibility

determination on an “utterly trivial inconsistency,” see Shrestha v. Holder, 590


                                          4
F.3d 1034, 1043 (9th Cir. 2010), or on mere speculation, see Chawla v. Holder,

599 F.3d 998, 1004 (9th Cir. 2010). Here, however, the inconsistencies were not

trivial, like a typographical error, see Shrestha, 590 F.3d at 1043, but were

numerous and substantive, see id. at 1044 (“Mindful of the legitimate impact that

even minor inconsistencies may have on credibility, we conclude only that trivial

inconsistencies that under the totality of the circumstances have no bearing on a

petitioner’s veracity should not form the basis of an adverse credibility

determination.” (emphases added)). And the REAL ID Act gives IJs explicit

permission to consider “all relevant factors . . . without regard to whether an

inconsistency, inaccuracy, or falsehood goes to the heart of the applicant’s claim.”

8 U.S.C. § 1158(b)(1)(B)(iii). As for Guo’s argument that the IJ’s findings were

impermissibly speculative, we have held that an adverse credibility determination

is not based on “complete speculation and conjecture” where, as here, “the IJ and

BIA supported the determination with specific citations to record evidence.” Singh

v. Lynch, 802 F.3d 972, 977 (9th Cir. 2015). For these reasons, we are not

compelled to reverse the BIA’s decision to affirm the IJ’s denial of Guo’s

application for asylum.

      Petition DENIED.




                                          5